
	

114 HR 1848 IH: To amend the Fair Labor Standards Act of 1938 to prohibit employment of children in tobacco-related agriculture by deeming such employment as oppressive child labor.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1848
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Cicilline (for himself, Mr. Vargas, Mr. Rangel, Mr. Cartwright, Mr. Hastings, Mr. Schiff, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to prohibit employment of children in tobacco-related
			 agriculture by deeming such employment as oppressive child labor.
	
	
 1.Tobacco-related agriculture employment of childrenSection 3(l) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended— (1)in this first sentence—
 (A)by striking in any occupation, or (2) and inserting in any occupation, (2); and (B)by inserting before the semicolon the following: , or (3) any employee under the age of eighteen years has direct contact with tobacco plants or dried tobacco leaves; and
 (2)in the second sentence, by striking other than manufacturing and mining and inserting , other than manufacturing, mining, and tobacco-related agriculture as described in paragraph (3) of the first sentence of this subsection,.
			
